Citation Nr: 0710118	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  04-24 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to additional benefits for the veteran's 
dependent children, L. and W., from 1978 to 1989.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran's active duty service included the period 
November 1953 to November 1964.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 determination by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
January 2007 the veteran testified at a Travel Board hearing, 
and submitted a waiver for initial RO review of additionally 
received evidence.  


FINDINGS OF FACT

1.  In a December 1998 RO letter, the veteran was advised 
that his combined rating was 30 percent effective March 1976.

2.  The December 1998 RO letter advised the veteran to 
complete VA Form 21-686c, Declaration of Status of 
Dependents, and return it with Social Security (SS) numbers 
for his biological children L. and W.  

3.  A February 1999 RO letter advised the veteran he had 
until December 1999 to return the completed VA Form 21-686c 
with his children's SS numbers.  

4.  The earliest date of receipt of VA Form 21-686c with SS 
numbers for children L. and W. was in February 2002.  


CONCLUSION OF LAW

Entitlement to additional benefits for dependent children L. 
and W. for the period from 1978 to 1989 is not established.  
38 U.S.C.A. §§ 1115, 5107 (West 2002); 38 C.F.R. §§ 3.158, 
3.204, 3.401 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans having a 30 percent or more service-connected 
condition may be entitled to additional compensation for a 
spouse, dependent parents, or unmarried children under 18 (or 
under 23 if attending an approved school) or when prior to 
age 18 the child has become permanently incapable of self-
support because of mental or physical defect.  38 U.S.C.A. § 
1115; 38 C.F.R. § 3.4(b)(2).

The effective date of the award of any benefit or increase by 
reason of marriage or the birth/adoption of a child shall be 
the date of that event if proof is received by VA within a 
year from the date of marriage, birth or adoption.  38 
U.S.C.A. § 5110(n).  Regarding additional compensation for 
dependents, the effective date will be the latest of the 
following dates: (1) date of claim; (2) date the dependency 
arises; (3) effective date of the qualifying disability 
rating provided evidence of dependency is received within a 
year of notification of such rating action; or (4) date of 
commencement of the veteran's award.  38 C.F.R. § 3.401(b).  

The "date of claim" for additional compensation for 
dependents is the date of the veteran's marriage or 
birth/adoption of a child, if evidence of the event is 
received within a year of the event; otherwise, the date 
notice is received of the dependent's existence, if evidence 
is received within a year of the Department of Veterans 
Affairs request.  38 C.F.R. § 3.401(b)(1).  The earliest that 
the additional award of compensation for a dependent spouse 
can occur is the first day of the month following the 
effective date.  38 C.F.R. § 3.31.

The definition of the term "child," as defined for VA 
purposes, means an unmarried person who is a legitimate 
child, a child legally adopted before the age of 18 years, a 
stepchild who acquired that status before the age of 18 years 
and who is a member of the veteran's household or was a 
member of the veteran's household at the time of the 
veteran's death, or an illegitimate child.  In addition, the 
"child" must also be someone who: (1) is under the age of 18 
years; or (2) before reaching the age of 18 years became 
permanently incapable of self support; or (3) after reaching 
the age of 18 years and until completion of education or 
training (but not after reaching the age of 23 years) is 
pursuing a course of instruction at an approved educational 
institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).

VA will accept, for the purpose of determining entitlement to 
benefits under laws administered by VA, the statement of a 
claimant as proof of marriage, dissolution of a marriage, 
birth of a child, or death of a dependent, provided that the 
statement contains: the date (month and year) and place of 
the event; the full name and relationship of the other person 
to the claimant; and, where the claimant's dependent child 
does not reside with the claimant, the name and address of 
the person who has custody of the child.  In addition, a 
claimant must provide the social security number of any 
dependent on whose behalf he or she is seeking benefits.  38 
C.F.R. § 3.204(a)(1).

A review of the record shows that the veteran had a combined 
evaluation of 30 percent effective May 1976.  Effective 
October 1, 1978, Pub.L. No. 95-479 provided that additional 
compensation would be payable to veterans with a combined 
disability evaluation of 30 percent or more for their 
dependents.  Birth certificates for the veteran's children, 
L. and W., were received in 1976 and showed that L. was born 
in 1966 and W. was born in 1967.  

By a November 1998 rating decision, the veteran was in 
receipt of a combined rating of 30 percent effective March 
1976.  A December 1998 RO letter advised the veteran of his 
eligibility for additional compensation for his dependents.  
The letter instructed him to complete VA Form 21-686c, 
Declaration of Status of Dependents, and return it with 
Social Security (SS) numbers for his biological children L. 
and W.  A February 1999 RO letter advised the veteran he had 
until December 1999 to return the completed VA Form 21-686c 
with his children's SS numbers.  


While the veteran submitted several copies of VA Form 21-686c 
with SS for children and L. and W. dated in January 1999, the 
earliest stamped date of receipt of Form 21-686c with SS for 
children and L. and W. was in February 2002.  In February 
1999, Form 21-686c was received for the veteran's 
stepchildren and spouse.  In August 1998 and August 1999, 
Forms 21-686c were received but did not include L. and W. and 
their SS numbers.  The Board notes that various copies of 
Form 21-674, Request for Approval of School Attendance, dated 
in January 1999 are of record; however, the earliest date of 
receipt of these forms with L.'s and W.'s SS numbers was in 
February 2002.  

Regarding the possible effective dates delineated in 38 
C.F.R. § 3.401(b), the date the veteran's claim for 
additional compensation for dependents was received by the RO 
was March 1976, when L.'s and W.'s birth certificates were 
received.  The dates that dependencies arose were in 1966 and 
1967, the years L. and W. were born.  38 C.F.R. § 
3.401(b)(2).  The effective date of the veteran's combined 
rating was at least 30 percent was March 1976.  38 C.F.R. 
§ 3.401(b)(3).  Finally, the date of commencement of the 
award was October 1978.  38 C.F.R. § 3.401(b)(4).  

As the law instructs that the effective date for additional 
compensation for dependents is the latest of the four 
aforementioned dates, which in the instant case is October 
1978.  Nevertheless, as explained above, in February 1999 the 
veteran was asked to submit SS numbers for his dependent 
children L. and W. by December 1999, which was within a one 
year period from the December 1998 notification letter of 
entitlement to dependent benefits pending receipt of their SS 
numbers.  

L's and W's SS numbers were first stamped received in 
February 2002.  The law provides that where evidence 
requested in connection with an original claim is not 
furnished within one year after the date of request, the 
claim will be considered abandoned.  After the expiration of 
one year, further action will not be taken unless a new claim 
is received.  Should the right to benefits be finally 
established, such shall not commence earlier than the date of 
filing the new claim.  38 C.F.R. § 3.158(a).

The Board recognizes the veteran's sworn testimony and 
written contentions that he timely submitted the required SS 
numbers in January 1999 and his claimed confusion regarding 
his payment installments.  Regrettably, the evidence of 
record shows that earliest date that L.'s and W.'s SS numbers 
were received was in February 2002, well beyond the one year 
deadline ending in December 1999.  Therefore, the claim must 
be denied, due to the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), is codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) and 
implementing regulations (codified at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) provide for, among other 
things, notice and assistance to claimants under certain 
circumstances.  During the pendency of this appeal, on March 
3, 2006, the United States Court of Appeals for Veterans 
Claims issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
providing further guidance on VCAA notice requirements.  

However, Congress, in enacting the statute, noted the 
importance of balancing the duty to assist with "the 
futility of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
(quoting 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Sen. Rockefeller)).  When the law and not the 
evidence is dispositive of the claim, VCAA is not applicable.  
See Mason, 16 Vet. App. at 132 (VCAA not applicable to a 
claim for nonservice-connected pension when the claimant did 
not serve on active duty during a period of war); Smith 
(Claudus) v. Gober, 14 Vet. App. 227 (2000) (VCAA did not 
affect a federal statute that prohibited payment of interest 
on past due benefits), aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  
As the law is dispositive in the instant case, VCAA is not 
applicable.  


ORDER

The appeal is denied.  



____________________________________________
L. A. Howell,
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


